DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments filed 02/25/2021 have been noted and entered for consideration. Claims 1-28 are pending in the instant application. 

With regard to the objections to Claims, Applicant’s arguments filed 02/25/2021 (see page 11 of Remarks) in view of the amendments filed 02/25/2021 have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 02/25/2021 (see page 11 of Remarks) in view of the amendments filed 02/25/2021 have been fully considered and are persuasive. Thus, the 112 rejections to Claims have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 02/25/2021 (see page 11-14 of Remarks) in view of the amendments filed 02/25/2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

On pages 10-11 of Remarks, Applicant argued regarding the interview of February
17, 2021:
[i]n compliance with M.P.E.P. § 713.04, the Applicant provides this Statement of Substance of Interview concerning the telephonic interview conducted on February 17, 2021, between Examiner, Mr. Sun Jong KIM and primary Examiner, Ms. Jackie ZUNIGA, and the Applicant’s representative, Dr. Tomoko Yota. ... The primary Examiner agreed that the Applicant’s amendments and arguments overcame the objections, 112 rejections, 102 rejections and 103 rejections.
In response to Applicant’s arguments, Examiner respectfully disagrees.
	Examiner clearly indicated that the presented amendment “the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information” are not supported by Applicant’s originally filed specification. However, due to the lack of the specification’s support to the amended feature, no agreement was made whether the amendment and arguments would overcome the current prior art rejection See, Examiner Interview Summary, dated February 23, 2021.
	Therefore, Applicant’s above arguments are moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 1-28 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites "... the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information ... ” (lines 17-18).
Although Applicant stated that the above-claimed limitation would be supported by ¶0057 and 0070-0072 of Applicant’s published application (see, page 10 of Remarks), the portions of Applicant’s published application describes at best:
[f]urther, in accordance with a request from the relay device 20, the control part 12 causes the transmission/reception part 11 to transmit internal data (an example of “first data”) used for performing a process in the information processing device 10 and stored in the memory device, the auxiliary storage device, or the like, to the relay device 2. (see, ¶0057);
[i]n step S1, the reception part 22 of the relay device 20 receives a data transfer request from the external device 2000 via the information processing device 10-1A. The data transfer request includes the acquisition list data 211 and the extraction list data 212 (see, ¶0070);.
[t]he acquisition list data 211 specifies internal data that is to be acquired by the relay device 20 from the respective information processing devices 10 connected to the in-vehicle internal networks 30 and to be transmitted to the external device 2000. The internal data may be data stored in the respective information processing devices 10 connected to the in-vehicle internal networks 30 and not transmitted or received on the internal networks 30 (see, ¶0071); and 
[t]he acquisition list data 211 shown in FIG. 5 includes one or more pieces of data including an information processing device ID and internal address specifying information. The information processing device ID is identification information (ID) of the information processing device 10. The internal address specifying information is information for identifying the data stored in the information processing device 10 and may be, for example, a memory address (physical address or logical address) of a memory device of the information processing device 10 (see, ¶0072).  
Emphasis is added.

	Although ¶0072 of Applicant’s published application describes, “the acquisition list data 211 shown in FIG. 5 includes one or more pieces of data including an information processing device ID and internal address specifying information”, the acquisition list data 211 does not read on the claimed first data because the acquisition list data 211 is included in a data transfer request transmitted from external device 2000 to relay device 20. In other words, the acquisition list data 211 is not internal data to be acquired from the information processing device 10, but data which is transferred from the external device 211 via the data transfer request to merely specify the internal data that is to be acquired by the relay device 20 from the respective information processing devices 10, as described in ¶0071 of the specification above. Further, the examiner notes that if the acquisition list data 211 included in the data transfer request were the internal data/the clamed first data, it would mean that the external device 2000 has possessed the acquisition list data 211, thus there would be NO reason for the external device 2000 to request the data 211 and received the same from the relay device 20, as described in ¶0070-0071 of Application published application. Therefore, the acquisition list data 211 is used as reference data by the relay device to look up the internal data.
	Further, even further considering, arguendo, that ¶0076 of Applicant’s published application, “it is specified that the relay device 20 acquires data having the memory addresses of “0xBFC423E8,” “0xBFC423E9,” and the like from the information processing device 10 having the information processing device ID of “0001”, the above portion of the specification does not describe, the first data comprises data including an information processing device ID.  
	Claims 7-11 and 14 are rejected at least based on a similar rational applied to claim 1.
Claims 2-6, 12, 13 and 15-28 are also rejected since they are directly or indirectly


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "... the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information ... ” (lines 17-18).
It is unclear in what relationship the term “information processing device ID” is associated with the preceding terms, e.g., “first in-vehicle device”. Does refer to the “ID of the first in-vehicle device”?
Further, it is unclear in what relationship the term “internal address specifying information” is associated with “first in-vehicle device”. Does it refer to “information specifying an internal address of the first in-vehicle device?
For the sake of the examination purpose only, it is interpreted as best understood.
Claims 7-11 and 14 are rejected at least based on a similar rational applied to claim 1.
Claims 2-6, 12, 13 and 15-28 are also rejected since they are directly or indirectly
dependent upon the rejected claims, as set forth above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 12, 14, 15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2006/0221925 (hereinafter, “Beathard”).

Regarding claim 1, Isozaki teaches, an in-vehicle relay device configured to relay communication between a plurality of in-vehicle devices [see FIGS. 1 and 9, a combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 relays communication between ECUs 12-23 (see paragraph 53, routing processor 120 of gateway device 100 relays communication extending over the buses B1-B4, the data transmitted and received among the ECUs over the buses)] connected to an in-vehicle network [see FIG. 1, first to fourth buses B1-B4], each of the plurality of in-vehicle devices being mounted on a vehicle [see paragraph 36, lines 4-6, each of ECUs 12-23 is equipped in a vehicle], the in-vehicle relay device [see FIG. 1, a combined system of in-vehicle gateway device 100 and diagnostic communication unit 11] comprising: 
an in-vehicle electronic control unit comprising a random access memory and a processor [paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor and volatile memory] and configured to transmit, based on a signal from an external device disposed outside the vehicle [paragraph 112, upon an output request message transmitted from an external device], first data stored in a first in-vehicle device that is one of the plurality of in-vehicle devices [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmits a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device)], and second data transmitted and received between the plurality of in-vehicle devices [FIGS. 1 and 2; paragraph 47; paragraph 53, lines 1-5, another portion (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses], to the external device [paragraph 112, outputs/transmits the data (i.e., first data and second data) stored in the storage unit 130 to the external device (upon an output request message transmitted from an external device)], wherein:
the in-vehicle electronic control unit [paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor] is further configured to: 
extract the second data from the communication between the plurality of in-vehicle devices [FIG. 2; paragraphs 53-55, routing processor 120 receives data (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses and filters the data (i.e., second data) to storage controller 140 (further see, paragraph 52); note that receiving and filtering data requires inspecting of the data which is considered as extracting a part of the data], 
determine whether the second data is a specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70; (filtering processor 201 of the storage controller 140) determines whether the data (i.e.,  second data) received/filtered (i.e., extracted) by the routing processor 120 is a specified type (e.g., text) of data to store into storage unit 130 based on a predetermined fixed rule; further see, paragraph 70, the predetermined fixed rules is associated with a type of data input from the routing processor 120], and 
store the extracted second data in a storage part of the in-vehicle relay device [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., extracted second data) in storage unit 130 in the combined system of in-vehicle gateway device 100] when the second data is determined to be the specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, when the data received/filtered by the routing processor 120 (i.e., second data) is determined to be a text type (i.e., a specified type of data)]. 
Isozaki does not explicitly teach (see, emphasis), the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information.
However, Beathard teaches, data comprise one or more pieces of data including an information processing device ID and internal address specifying information [¶0036, 0056 and 0058, registration table 60 (i.e., data) includes an a device name (i.e., information processing device ID; note that device(s) of Beathard are network devices which process information (i.e., information processing device)) and internal address for device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki to include an information processing device ID and internal address specifying information as taught by Beathard because it provide the method of Isozaki with the enhanced capability of allowing the system to identify and register end user devices efficiently [¶0004 of Beathard].
  
Regarding claim 2, Isozaki further teach, the first data includes data that is not transmitted and received between the plurality of in-vehicle devices [see paragraph 53, lines 5-8, the ECU data (i.e., first data) in association with communication that is not extending over the buses is not transmitted and received between the respective ECUs since it is seen from FIG. 1 of Isozaki that communication needs to extend over buses in order for the data to be transmitted and received between the ECUs].  

Regarding claim 3, Isozaki further teaches, the in-vehicle electronic unit is configured to transmit, at a timing specified by the external device [diagnostic communication unit 11 transmits data (see FIG. 1 and paragraph 47, lines 9-13), when the external device transmits an output request (see paragraph 112)], a most-recently-acquired first data and a most-recently-acquired second data to the external device for each type of the first data and the second data [old data is deleted and new data is stored (i.e., most-recently-acquired first and second data) (see paragraph 163) for a type of data (see paragraph 162, lines 1-4)].  

Regarding claim 7, Isozaki teaches, an information processing device [see FIG. 1, diagnostic communication unit 11] connected to an internal network [see FIG. 1, first to fourth buses B1-B4], to which a plurality of devices [see FIG. 1, ECUs 12-23] and a relay device [see FIGS. 1 and 9, in-vehicle gateway device 100] are connected, the relay device being configured to relay communication between the plurality of devices [see FIGS. 1, 9 and paragraph 47, lines 9-13, routing processor 120 of the gateway device 100 relays communications extending over the buses (each of which are associated with a corresponding one of the ECUs)], the information processing device [see FIG. 1, diagnostic communication unit 11] comprising: 
[paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor and volatile memory] and configured to, based on a signal transmitted from an external device by wireless communication [paragraph 112, upon an output request message transmitted from an external device in a wireless manner], transmit first data stored in one of the plurality of devices connected to the internal network [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmits a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs connected to buses B1 to B4 (i.e., internal network), and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device)], and second data transmitted and received between the plurality of devices [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 1-5, another portion of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses], to the external device [paragraph 112, outputs/transmits the data (i.e., first data and second data) stored in the storage unit 130 to the external device (upon an output request message transmitted from an external device)] , wherein:
the in-vehicle electronic control unit [paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor] is further configured to: 
extract the second data from the communication between the plurality of in-vehicle devices [FIG. 2; paragraphs 53-55, routing processor 120 receives data (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses and filters the data (i.e., second data) to storage controller 140 (further see, paragraph 52); note that receiving and filtering data requires inspecting of the data which is considered as extracting a part of the data], 
determine whether the second data is a specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70; (filtering processor 201 of the storage controller 140) determines whether the data (i.e.,  second data) received/filtered (i.e., extracted) by the routing processor 120 is a specified type (e.g., text) of data to store into storage unit 130 based on a predetermined fixed rule; further see, paragraph 70, the predetermined fixed rules is associated with a type of data input from the routing processor 120], and 
store the extracted second data in a storage part of the in-vehicle relay device [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., extracted second data) in storage unit 130 in the combined system of in-vehicle gateway device 100] when the second data is determined to be the specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, when the data received/filtered by the routing processor 120 (i.e., second data) is determined to be a text type (i.e., a specified type of data)]. 
Isozaki does not explicitly teach (see, emphasis), the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information.
However, Beathard teaches, data comprise one or more pieces of data including an information processing device ID and internal address specifying information [¶0036, 0056 and 0058, registration table 60 (i.e., data) includes an a device name (i.e., information processing device ID; note that device(s) of Beathard are network devices which process information (i.e., information processing device)) and internal address for device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki to include an information processing device ID and internal address specifying information as taught by Beathard because it provide the method of Isozaki with the enhanced capability of allowing the system to identify and register end user devices efficiently [¶0004 of Beathard]. 

Regarding claim 8, Isozaki teaches, a relay device configured to relay communication between a plurality of devices [see FIGS. 1 and 9, a combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 relays communication between ECUs 12-23 (see paragraph 53, routing processor 120 of gateway device 100 relays communication extending over the buses B1-B4, the data transmitted and received among the ECUs over the buses)] connected to an internal network [see FIG. 1, first to fourth buses B1-B4], the relay device [see FIG. 1, a combined system of in-vehicle gateway device 100 and diagnostic communication unit 11] comprising: 
an in-vehicle electronic control unit comprising a random access memory and a processor [paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor and volatile memory] and configured to, based on a signal transmitted from an external device by wireless communication [paragraph 112, upon an output request message transmitted from an external device in a wireless manner], transmit first data stored in one of the plurality of devices connected to the internal network [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmits a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs connected to buses B1 to B4 (i.e., internal network), and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device)], and second data transmitted and received between the plurality of devices [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 1-5, another portion of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses] to the external device [paragraph 112, outputs/transmits the data (i.e., first data and second data) stored in the storage unit 130 to the external device (upon an output request message transmitted from an external device)], wherein:
the in-vehicle electronic control unit [paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor] is further configured to: 
extract the second data from the communication between the plurality of in-vehicle devices [FIG. 2; paragraphs 53-55, routing processor 120 receives data (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses and filters the data (i.e., second data) to storage controller 140 (further see, paragraph 52); note that receiving and filtering data requires inspecting of the data which is considered as extracting a part of the data], 
determine whether the second data is a specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70; (filtering processor 201 of the storage controller 140) determines whether the data (i.e.,  second data) received/filtered (i.e., extracted) by the routing processor 120 is a specified type (e.g., text) of data to store into storage unit 130 based on a predetermined fixed rule; further see, paragraph 70, the predetermined fixed rules is associated with a type of data input from the routing processor 120], and 
store the extracted second data in a storage part of the in-vehicle relay device [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., extracted second data) in storage unit 130 in the combined system of in-vehicle gateway device 100] when the second data is determined to be the specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, when the data received/filtered by the routing processor 120 (i.e., second data) is determined to be a text type (i.e., a specified type of data)]. 
comprise one or more pieces of data including an information processing device ID and internal address specifying information.
However, Beathard teaches, data comprise one or more pieces of data including an information processing device ID and internal address specifying information [¶0036, 0056 and 0058, registration table 60 (i.e., data) includes an a device name (i.e., information processing device ID; note that device(s) of Beathard are network devices which process information (i.e., information processing device)) and internal address for device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki to include an information processing device ID and internal address specifying information as taught by Beathard because it provide the method of Isozaki with the enhanced capability of allowing the system to identify and register end user devices efficiently [¶0004 of Beathard].  

Regarding claim 9, Isozaki teaches, an information processing method, comprising: 
receiving, by a relay device configured to relay communication between a plurality of devices connected to an internal network, a signal transmitted from an external device [an output request is transmitted from an external device to combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 (i.e., relay device; see paragraph 112) configured to relay communication between ECUs 12-23 (see FIGS. 1,9 and paragraph 53) connected to first to fourth buses B1-B4 (see FIG. 1)] by wireless communication [see paragraph 112 in a wireless manner]; and 
transmitting, by the relay device, first data stored in one of the plurality of devices connected to the internal network [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmitting, by the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 (i.e., relay device), transmitting a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs connected to buses B1 to B4 (i.e., internal network), and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device)] and second data transmitted and received between the plurality of devices, to the external device based on the signal [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 1-5, another portion of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses], to the external device [paragraph 112, outputs/transmits the data (i.e., first data and second data) stored in the storage unit 130 to the external device (upon an output request message transmitted from an external device)], wherein:
the relay device comprises an in-vehicle electronic control unit, the in-vehicle electronic
control unit comprising a random access memory and a processor [paragraph 192, the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 (i.e., relay device) comprises in-vehicle gateway device 100 (i.e., in-vehicle electronic control unit) operating as a computer system of hardware processor and volatile memory],
the in-vehicle electronic control unit [paragraph 192, in-vehicle gateway device 100 operates as a computer system of hardware processor] is further configured to: 
extract the second data from the communication between the plurality of in-vehicle devices [FIG. 2; paragraphs 53-55, routing processor 120 receives data (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses and filters the data (i.e., second data) to storage controller 140 (further see, paragraph 52); note that receiving and filtering data requires inspecting of the data which is considered as extracting a part of the data], 
determine whether the second data is a specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70; (filtering processor 201 of the storage controller 140) determines whether the data (i.e.,  second data) received/filtered (i.e., extracted) by the routing processor 120 is a specified type (e.g., text) of data to store into storage unit 130 based on a predetermined fixed rule; further see, paragraph 70, the predetermined fixed rules is associated with a type of data input from the routing processor 120], and 
store the extracted second data in a storage part of the in-vehicle relay device [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., extracted second data) in storage unit 130 in the combined system of in-vehicle gateway device 100] when the second data is determined to be the specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, when the data received/filtered by the routing processor 120 (i.e., second data) is determined to be a text type (i.e., a specified type of data)]. 
Isozaki does not explicitly teach (see, emphasis), the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information.
However, Beathard teaches, data comprise one or more pieces of data including an information processing device ID and internal address specifying information [¶0036, 0056 and 0058, registration table 60 (i.e., data) includes an a device name (i.e., information processing device ID; note that device(s) of Beathard are network devices which process information (i.e., information processing device)) and internal address for device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki to include an information processing device ID and internal address specifying information as taught by Beathard because it provide the method of Isozaki with the enhanced capability of allowing the system to identify and register end user devices efficiently [¶0004 of Beathard].  

Regarding claim 10, Isozaki teaches, a non-transitory storage medium storing a program executable by a relay device [see paragraph 192, volatile/non-volatile memory storing a program, and in-vehicle gateway device 100 of the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 (i.e., relay device) performs process based on the program], the relay device being configured to relay communication between a plurality of devices [see FIGS. 1 and 9, the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 relays communication between ECUs 12-23 (see paragraph 53, routing processor 120 of gateway device 100 relays communication extending over the buses B1-B4, the data transmitted and received among the ECUs over the buses)] connected to an internal network [see FIG. 1, first to fourth buses B1-B4], wherein when the program is executed by the relay device, the program causes the relay device to perform [see paragraph 192, gateway device 100 of the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 performs process based on the program], based on a signal transmitted from an external device by wireless communication [paragraph 112, upon an output request message transmitted from an external device in a wireless manner], a process of transmitting first data stored in one of the plurality of devices connected to the internal network [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmits a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs connected to buses B1 to B4 (i.e., internal network), and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device)] and second data transmitted and received between the plurality of devices [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 1-5, another portion of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses], to the external device [paragraph 112, outputs/transmits the data (i.e., first data and second data) stored in the storage unit 130 to the external device (upon an output request message transmitted from an external device)], and 
the relay device comprises an in-vehicle electronic control unit, the in-vehicle electronic
control unit comprising a random access memory and a processor [paragraph 192, the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 (i.e., relay device) comprises in-vehicle gateway device 100 (i.e., in-vehicle electronic control unit) operating as a computer system of hardware processor and volatile memory],
the in-vehicle electronic control unit [paragraph 192, in-vehicle gateway device 100 operates as a computer system of hardware processor] is further configured to: 
extract the second data from the communication between the plurality of in-vehicle devices [FIG. 2; paragraphs 53-55, routing processor 120 receives data (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses and filters the data (i.e., second data) to storage controller 140 (further see, paragraph 52); note that receiving and filtering data requires inspecting of the data which is considered as extracting a part of the data], 
determine whether the second data is a specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70; (filtering processor 201 of the storage controller 140) determines whether the data (i.e.,  second data) received/filtered (i.e., extracted) by the routing processor 120 is a specified type (e.g., text) of data to store into storage unit 130 based on a predetermined fixed rule; further see, paragraph 70, the predetermined fixed rules is associated with a type of data input from the routing processor 120], and 
store the extracted second data in a storage part of the in-vehicle relay device [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., extracted second data) in storage unit 130 in the combined system of in-vehicle gateway device 100] when the second data is determined to be the specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, when the data received/filtered by the routing processor 120 (i.e., second data) is determined to be a text type (i.e., a specified type of data)]. 
Isozaki does not explicitly teach (see, emphasis), the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information.
However, Beathard teaches, data comprise one or more pieces of data including an information processing device ID and internal address specifying information [¶0036, 0056 and 0058, registration table 60 (i.e., data) includes an a device name (i.e., information processing device ID; note that device(s) of Beathard are network devices which process information (i.e., information processing device)) and internal address for device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki to include an information processing device ID and internal address specifying information as taught by Beathard because it provide the method of Isozaki with the enhanced capability of allowing the system to identify and register end user devices efficiently [¶0004 of Beathard].    

Regarding claim 12, Isozaki teaches, all the limitations of the in-vehicle relay device according to claim 1 as set forth above, and further teaches a vehicle comprising the in-vehicle relay device according to claim 1 [see paragraph 36, in-vehicle system 10 is equipped in a vehicle]. 

Regarding claim 14, Isozaki teaches, an external device disposed outside a vehicle [see paragraph 166, a PC, a smartphone, a server system, etc. disposed outside a vehicle], and the external device comprising a random access memory and a processor [paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor and volatile memory], the external device [see paragraph 166, a PC, a smartphone, a server system, etc. disposed outside a vehicle] is configured to 
transmit a signal to an in-vehicle relay device [an output request is transmitted from an external device to gateway device 100 (see paragraph 112)] that is configured to relay communication between a plurality of in-vehicle devices [gateway device 100 relays communication between ECUs 12-23 (see paragraph 53, routing processor 120 of gateway device 100 relays communication extending over the buses B1-B4, the data transmitted and received among the ECUs over the buses)] connected to an in-vehicle network mounted on the vehicle [see FIG. 1, first to fourth buses B1-B4 mounted on the vehicle]; and 
acquire first data stored in one of the plurality of in-vehicle devices connected to the in-vehicle network [FIGS. 1 and 2; paragraphs 47, 53 and 112, receives a portion of ECU data (from the storage unit 130) in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs connected to buses B1 to B4 (i.e., internal network), and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device)], and second data transmitted and received between the plurality of in-vehicle devices and second data transmitted and received between [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 1-5, another portion of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses], the first data and the second data being acquired by the in-vehicle relay device based on the signal [see paragraph 112, output data (i.e., first and second data) from the storage unit 130 are transmitted to an external device based on an output request from the external device], wherein:
the in-vehicle relay device comprises an in-vehicle electronic control unit, the in-vehicle electronic control unit comprising a random access memory and a processor [paragraph 192, the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 (i.e., relay device) comprises in-vehicle gateway device 100 (i.e., in-vehicle electronic control unit) operating as a computer system of hardware processor and volatile memory], and the in-vehicle electronic control unit [paragraph 192, in-vehicle gateway device 100 operates as a computer system of hardware processor] is further configured to: 
extract the second data from the communication between the plurality of in-vehicle devices [FIG. 2; paragraphs 53-55, routing processor 120 receives data (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses and filters the data (i.e., second data) to storage controller 140 (further see, paragraph 52); note that receiving and filtering data requires inspecting of the data which is considered as extracting a part of the data], 
determine whether the second data is a specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70; (filtering processor 201 of the storage controller 140) determines whether the data (i.e.,  second data) received/filtered (i.e., extracted) by the routing processor 120 is a specified type (e.g., text) of data to store into storage unit 130 based on a predetermined fixed rule; further see, paragraph 70, the predetermined fixed rules is associated with a type of data input from the routing processor 120], and 
[FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., extracted second data) in storage unit 130 in the combined system of in-vehicle gateway device 100] when the second data is determined to be the specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, when the data received/filtered by the routing processor 120 (i.e., second data) is determined to be a text type (i.e., a specified type of data)]. 
Isozaki does not explicitly teach (see, emphasis), the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information.
However, Beathard teaches, data comprise one or more pieces of data including an information processing device ID and internal address specifying information [¶0036, 0056 and 0058, registration table 60 (i.e., data) includes an a device name (i.e., information processing device ID; note that device(s) of Beathard are network devices which process information (i.e., information processing device)) and internal address for device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki to include an information processing device ID and internal address specifying information as taught by Beathard because it provide the method of Isozaki with the enhanced capability of allowing the system to identify and register end user devices efficiently [¶0004 of Beathard].  

Regarding claim 15, Isozaki teaches, wherein the first data is internal data stored in the first in-vehicle device [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device); further note that either of the ECU or the storage unit 130 reading on the claimed first in-vehicle device is an internal device and data stored in the internal device can be internal data].

Regarding claims 17-20 and 22, claims 17-20 and 22 each are rejected based at least the same ground applied to claim 15.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2006/0221925 (hereinafter, “Beathard”) and further in view of US Publication No. 2019/0007815 (hereinafter, “Watanabe”) and further in view of US Publication No. 2013/0318260 (hereinafter, “Watabe”).

Regarding claim 4, although Isozaki teaches, “the first data” and “second data” as set forth above, Isozaki in view of Beathard does not explicitly teach, a signal includes an indication of a cycle of data transmission; data is acquired from the first in-vehicle device at a cycle of a length equal to or shorter than a half of the cycle of data transmission; and the transmission part is configured to transmit the data to the external device at the cycle of data transmission.
	However, Watanabe teaches, the signal includes an indication of a cycle of data transmission [see FIG. 8 and paragraphs 49 and 50, a request (transmitted by smart device 20) includes a change of communication interval (i.e., cycle of data transmission)], and the transmission part transmits the data at the cycle of data transmission to another device [see paragraph 50, data transmission/reception is performed at the changed communication interval].
Isozaki in view of Beathard to include the cycle of data transmission as taught by Watanabe to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow two network devices to be synchronized for communication and improve overall system performance by preventing the same data from being transmitted repeatedly [see Watanabe, paragraph 4]. 
Further, Isozaki in view of Beathard and Watanabe does not explicitly teach, the data is acquired from a device at a cycle of a length equal to or shorter than a half of the cycle of data transmission. 
However, Watabe teaches, the data is acquired from the device at the cycle of a length shorter than a half of the cycle of data transmission [see FIG. 7 and paragraph 57, data is collected from data transfer unit 125 at a cycle of a length shorter than a half of the cycle of data transfer; note that data is acquired at a cycle that is one fourth the cycle of data transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki in view of Beathard and Watanabe to be acquired from the device at the cycle of a length shorter than a half of the cycle of data transmission as taught by Watabe to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow the system to reduce overhead required for data transmission and thus, improve overall system performance and flexibility by dynamically adapting to various network load conditions [see Watabe, paragraphs 58 and 59]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of Beathard further in view of US Publication No. 2017/0109277 (hereinafter, “Kim”).

Regarding claim 5, although Isozaki teaches, “the first data” as set forth above, Isozaki in view of Beathard does not explicitly teach, a signal includes information on a memory address of a device and data is stored in the memory address of the device.
However, Kim teaches, the signal includes information on the memory address of the device [see paragraph 101 and claim 7, a data request signal includes information on an address (i.e., “10”) of second memory controller 311] and the data is stored in the memory address of the device [paragraph 103, requested data is stored in the second memory controller 311].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki in view of Beathard to include information on the memory address of the device as taught by Kim to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow one device to access memory more efficiently and thus, improve overall system processing speed and performance [see Kim, paragraph 109]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2006/0221925 (hereinafter, “Beathard”) and further in view of US Publication No. 2011/0191392 (hereinafter, “Kameda”).

Regarding claim 6, although Isozaki teaches, “second data” as set forth above, Isozaki in view of Beathard does not explicitly teach, a signal includes identification information on a type of a message transmitted from an in-vehicle device and information specifying an item of data included in the message; and the second data is data of the item, the data of the item being included in the message transmitted and received between a plurality of in-vehicle devices.  
	However, Kameda teaches, the signal [see FIG. 3A, paragraphs 56-58, management rule 30 transmitted from external device 20] includes identification information on a type of a message transmitted from the in-vehicle device [see paragraphs 58 and 106, an ID information for identifying a type of data transmitted from one of ECUs 61-63 (i.e., in-vehicle device)] and information specifying an item of data included in the message [see paragraph 58, information (data acquisition cycle, data acquisition method and acquisition range) specifying an item of data)]; and 
the second data is data of the item [“data” (being relayed between body-system communication line 52 and control-system communication line 53, each of which is associated to one of the ECUs 61-63) is data of the item (to be acquired) (see paragraph 49)], the data of the item being included in the message transmitted and received between the plurality of in-vehicle devices [see paragraph 109, data of the item (to be acquired) (i.e., second data) are relayed between body-system communication line 52 and control-system communication line 53].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki in view of Beathard to include identification information on a type of a message transmitted from the in-vehicle device and the information specifying an item of data included in the message, and the second data to be data of the item, and the data of the item to be included in the message transmitted and received between the plurality of in-vehicle devices as taught by Kameda to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow the system to be dynamically adapted to a situation where [see Kameda, paragraph 6]. 

Claims 11, 13, 16, 21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2006/0221925 (hereinafter, “Beathard”) and further in view of US Publication No. 2014/0380416 (hereinafter, “Adachi”).

Regarding claim 11, Isozaki teaches, an information processing system [see FIG. 1, a combined system of in-vehicle system 10 and an external device (not shown in figures, see paragraph 166, a PC, a smartphone, a server system)], comprising: 
a plurality of devices connected to an internal network [see FIG. 1, ECUs 12-23 connected to first to fourth buses B1-B4],
a data communication module [see FIGS. 1 and 9, diagnostic communication unit 11; a “wireless” manner (see further paragraph 112)]; and 
a gateway configured to relay communication between the plurality of devices [see FIGS. 1,9 and paragraph 47, lines 9-13, routing processor 120 of in-vehicle gateway device 100 relays communications extending over the buses (each of which are associated with a corresponding one of the ECUs)], 
wherein: the gateway [see FIG. 1, gateway device 100] includes a transmission part configured to transmit, based on a signal transmitted from an external device by wireless communication [see paragraph 112, an output request transmitted from an external device in a wireless manner], first data stored in one of the plurality of devices connected to the internal network [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmits a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs connected to buses B1 to B4 (i.e., internal network), and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device)] and second data transmitted and received between the plurality of devices, to the external device via the data communication module [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 1-5, another portion of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses]; 
the data communication module is configured to relay communication between the gateway and the external device [see FIGS. 1,9 and paragraph 47, lines 9-13, diagnostic communication unit 11 relays communications between the gateway device 100 and the external device]; 
one of the plurality of devices is configured to transmit the first data stored in the first device to the gateway [one included in the ECUs transmits the portion of ECU data in association with the communication that is not extending over buses (i.e., first data) to gateway device 100 (see paragraph 50, data collected from each ECU is transmitted to routing processor 120 of gateway device 100 via a plurality of buses B1-B4)]; and 
another one of the plurality of devices is configured to transmit the second data to another one of the plurality of devices via the gateway [one included in the ECUs transmits another portion of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses (i.e., second data) to another one of the ECUs via gateway device 100 (see paragraph 51; routing processor 120 of the gateway device 100 relays communications extending over the buses, and paragraph 53; the data are transmitted and received among the ECUs], wherein:
[paragraph 192, the in-vehicle gateway device 100 operates as a computer system of hardware processor and volatile memory], and configured to:
extract the second data from the communication between the plurality of in-vehicle devices [FIG. 2; paragraphs 53-55, routing processor 120 receives data (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses and filters the data (i.e., second data) to storage controller 140 (further see, paragraph 52); note that receiving and filtering data requires inspecting of the data which is considered as extracting a part of the data], 
determine whether the second data is a specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70; (filtering processor 201 of the storage controller 140) determines whether the data (i.e.,  second data) received/filtered (i.e., extracted) by the routing processor 120 is a specified type (e.g., text) of data to store into storage unit 130 based on a predetermined fixed rule; further see, paragraph 70, the predetermined fixed rules is associated with a type of data input from the routing processor 120], and 
store the extracted second data in a storage part of the in-vehicle relay device [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., extracted second data) in storage unit 130 in the combined system of in-vehicle gateway device 100] when the second data is determined to be the specified type of data [FIGS. 2 and 3A; paragraphs 52, 53, 66 and 70, when the data received/filtered by the routing processor 120 (i.e., second data) is determined to be a text type (i.e., a specified type of data)]. 
Isozaki does not explicitly teach (see, emphasis), the first data comprise one or more pieces of data including an information processing device ID and internal address specifying information.
However, Beathard teaches, data comprise one or more pieces of data including an information processing device ID and internal address specifying information [¶0036, 0056 and 0058, registration table 60 (i.e., data) includes an a device name (i.e., information processing device ID; note that device(s) of Beathard are network devices which process information (i.e., information processing device)) and internal address for device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki to include an information processing device ID and internal address specifying information as taught by Beathard because it provide the method of Isozaki with the enhanced capability of allowing the system to identify and register end user devices efficiently [¶0004 of Beathard].
Isozaki in view of Beathard does not explicitly teach, a device transmits data stored in the device to a relay device according to a request from the relay device. 
However, Adachi teaches, the device transmits data stored in the device to a relay device according to a request from the relay device [see paragraph 47, each in-vehicle communication device 5 transmits a detection signal to gateway 2 according to a request of the gateway 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first device taught by Isozaki in view Beathard to transmit data stored in the first device to a relay device according to a request from the relay device as taught by Adachi to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to prevent the system from relaying data generated from unwanted devices and thus, reducing loads of a communication bus in an in-vehicle network [see Adachi, paragraphs 3 and 48].
 
Regarding claim 13, Isozaki in view of Beathard and Adachi teaches, all the limitations of the information processing system according to claim 11 as set forth above, and Isozaki further teaches a vehicle comprising the information processing system [see paragraph 36, in-vehicle system 10 is equipped in a vehicle].

Regarding claim 16, although Isozaki techeas, “the second data transmitted and received between the plurality of in-vehicle devices”, as set forth above, Isozaki in view of Beathard does not explicitly teach, notification data between the plurality of in-vehicle devices. 
	However, Adachi teaches, notification data between a plurality of in-vehicle devices [paragraph 45, a driving signal between processing unit 20 and alarm 3; note that the driving signal is to notify (i.e., notification data) the alarm 3 that unauthorized device 99 be connected to the system].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second data transmitted and received between the plurality of in-vehicle devices taught by Isozaki in view of Beathard to be notification data as taught by Adachi to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Isozaki in view of Beathard with enhanced capability of allowing user of the system to drive the alarm to output a warning sound and notify an user of the system [see Adachi, paragraph 45].

Regarding claim 21, Isozaki teaches, wherein the first data is internal data stored in the first in-vehicle device [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device); further note that either of the ECU or the storage unit 130 reading on the claimed first in-vehicle device is an internal device and data stored in the internal device can be internal data].  

Regarding claim 27, although Isozaki techeas, “the second data transmitted and received between the plurality of in-vehicle devices”, as set forth above, Isozaki in view of Beathard does not explicitly teach, notification data between the plurality of in-vehicle devices. 
	However, Adachi teaches, notification data between a plurality of in-vehicle devices [paragraph 45, a driving signal between processing unit 20 and alarm 3; note that the driving signal is to notify (i.e., notification data) the alarm 3 that unauthorized device 99 be connected to the system].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second data transmitted and received between the plurality of in-vehicle devices taught by Isozaki in view of Beathard to be notification data as taught by Adachi to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Isozaki in view of Beathard with enhanced capability of allowing user of the system to drive the alarm to output a warning sound and notify an user of the system [see Adachi, paragraph 45].

Regarding claims 23-26 and 28, claims 23-26 and 28 each are rejected based at least the same ground applied to claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                            

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469